                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOHN GREINER,

      Plaintiff,                                       Case No. 14-cv-13979
                                                       Hon. Matthew F. Leitman
v.

CHARTER COUNTY OF
MACOMB, MICHIGAN, a/k/a
MACOMB COUNTY, et al.,

      Defendants.
_________________________________/

                   ORDER DENYING PLAINTIFF’S MOTION FOR
                      RELIEF FROM JUDGMENT (ECF #155)

      By an Opinion and Order dated September 11, 2017 (ECF #117) and a second

Opinion and Order dated November 13, 2017 (ECF #138), this Court granted summary

judgment in favor of Defendants and against Plaintiff John Greiner on all of Greiner’s

claims. Greiner, who is proceeding pro se because his two prior retained attorneys refused

to continue representing him, filed eight motions for reconsiderations (ECF ## 118, 119,

121, 122, 125, 126, 128, 129), and the Court entered orders denying them all (ECF ## 124,

127, 131). The Court subsequently entered a final judgment against Greiner (ECF #139),

and Greiner thereafter filed a Notice of Appeal. (ECF #140.)

      With his appeal still pending, Greiner has now returned to this Court and filed a

motion for relief from judgment under Rule 60(b)(3) of the Federal Rules of Civil

Procedure. (ECF #155.) Greiner argues that he is entitled to relief from judgment because




                                            1
the Defendants and/or their lawyers committed fraud on the court. (See id.) Defendant

Charter County of Macomb has filed a response in opposition to the motion. (ECF #156.)

       Because Greiner filed a Notice of Appeal from the Court’s final judgment, this

Court lacks jurisdiction to grant relief under Rule 60(b). See Pickens v. Howes, 549 F.3d

377, 383 (6th Cir. 2008). Therefore, Greiner’s motion is DENIED.

       While this Court may not grant relief from judgment, it may “aid the appellate

process” by indicating whether it would grant the requested the relief if the Sixth Circuit

were to remand the case further proceedings. Id. (quoting First Nat. Bank of Salem, Ohio

v. Hirsch, 535 F2d. 343, 345, n.1 (6th Cir. 1976)). To aid the appellate process, this Court

sates that it would not grant Greiner’s motion for relief from judgment in the event of a

remand. The motion is a rehash and/or repackaging of arguments that Greiner has

previously offered and that the Court has previously rejected. The motion presents no basis

on which to disturb the judgment that the Court entered against Greiner.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: November 13, 2018


       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 13, 2018, by electronic means and/or ordinary mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764



                                             2
